Citation Nr: 0210024	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  98-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a scar on the 
mediolateral mid palm of the right hand.

[The issues of entitlement to service connection for chronic 
bronchitis and an initial evaluation in excess of 40 percent 
for status post adenocarcinoma of the prostate and radical 
retropubic prostatectomy with residual urinary stress 
incontinence will be the subject of a later Board decision.]


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1969, and from May 1973 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran's claim for service connection for a scar on a hand.  
It was subsequently clarified that the veteran was seeking 
service connection for a scar on the right hand.  

The Board finds that the appeal for entitlement to service 
connection for chronic bronchitis and an initial evaluation 
in excess of 40 percent for status post adenocarcinoma of the 
prostate and radical retropubic prostatectomy with residual 
urinary stress incontinence requires further development.  
The Board will undertake additional development on these 
issues pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these claims. 






FINDINGS OF FACT

The veteran's scar on the mediolateral mid palm of the right 
hand is due to an in-service injury.


CONCLUSION OF LAW

A scar on the mediolateral mid palm of the right hand was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001); 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents, to include the Statement of the Case and the 
various Supplemental Statements of the Case.  In particular, 
the RO indicated that the veteran needed to submit medical 
evidence which causally related his scar to service.  
Moreover, the decision that follows is favorable to the 
veteran.  Under these circumstances, the veteran is not 
prejudiced by the Board's decision to proceed with appellate 
review of this case.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Background.  The veteran served on active duty from August 
1960 to December 1969, and from May 1973 to March 1994.  His 
service medals include the Combat Action Ribbon and Purple 
Heart.  

The service medical records show that the veteran sustained 
injuries to both hands, to include a right hand injury in May 
1979.  He testified at an RO hearing in March 1999 that the 
right hand injury that resulted in the scar at issue occurred 
when he was thrown through an aircraft canopy while on active 
duty.  The post-service medical evidence of record includes 
an April 1999 examination report, which confirms a 3 cm by 
0.1cm linear scar on the mediolateral aspect of the mid palm 
area.  The only relevant history obtained at that time was 
the aircraft canopy incident noted above, which the veteran 
indicated occurred in 1969 while on active duty.  

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.


Analysis.  In the instant case, the Board finds that the 
evidence supports the veteran's claim for service connection 
for a right hand scar.

The veteran testified that his scar on the right hand was 
caused by an injury while in Vietnam in 1969.  While the 
combat provisions of 38 U.S.C.A. § 1154(b) do not create a 
statutory presumption that a combat veteran's claimed 
disability is service-connected, it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  The veteran filed a claim for service connection 
for the scar in question within a few years of service, and 
post-service medical evidence of record confirms that he has 
a scar on the palm of his right hand.  It is the Board's 
judgment that, given the right hand injury during service and 
the demonstration of a scar on the right hand by the 1999 VA 
examination, with no indication of any cause for the scar 
other than the 1969 in-service injury, service connection for 
a scar on the mediolateral mid palm of the right hand is 
warranted.




ORDER

Service connection for a scar on the mediolateral mid palm of 
the right hand
is granted.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

